Case 1:20-cr-00010-TSK-MJA Document 53 Filed 09/03/20 Page 1 of 5 PageID #: 108



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                 Crim. Action No.: 1:20cr10
                                                        (Judge Kleeh)

 JONATHAN MICHAEL SMITH,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 52]
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On August 17, 2020, the Defendant, Jonathan Michael Smith

 (“Smith”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 One of the Indictment, charging him with Unlawful Possession of a

 Firearm in violation of Title 18, United States Code, section

 922(g)(1) and 924(a)(2). Smith stated that he understood that the

 magistrate judge is not a United States District Judge, and Smith

 consented to pleading before the magistrate judge.              This Court

 referred Smith’s plea of guilty to the magistrate judge for the

 purpose of administering the allocution, pursuant to Federal Rule

 of Criminal Procedure 11, making a finding as to whether the plea

 was knowingly and voluntarily entered, and recommending to this

 Court whether the plea should be accepted.
Case 1:20-cr-00010-TSK-MJA Document 53 Filed 09/03/20 Page 2 of 5 PageID #: 109



 USA v. SMITH                                                     1:20-cr-10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 52],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Smith’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Smith

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Smith was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 52] finding a factual basis for the

 plea and recommending that this Court accept Smith’s plea of guilty

 to Count One of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Smith nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 52], provisionally ACCEPTS Smith’s guilty plea, and

 ADJUDGES him GUILTY of the crime charged in Count One of the

 Indictment.

                                       2
Case 1:20-cr-00010-TSK-MJA Document 53 Filed 09/03/20 Page 3 of 5 PageID #: 110



 USA v. SMITH                                                     1:20-cr-10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 52],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.     The Probation Officer shall undertake a presentence

 investigation of Smith, and prepare a presentence investigation

 report for the Court;

       2.     The   Government   and   Smith   shall   each   provide   their

 narrative descriptions of the offense to the Probation Officer by

 September 16, 2020;

       3.     The presentence investigation report shall be disclosed

 to Smith, his counsel, and the Government on or before November

 16, 2020; however, the Probation Officer shall not disclose any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.     Counsel may file written objections to the presentence

 investigation report on or before November 30, 2020;




                                       3
Case 1:20-cr-00010-TSK-MJA Document 53 Filed 09/03/20 Page 4 of 5 PageID #: 111



 USA v. SMITH                                                     1:20-cr-10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 52],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.     The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 December 14, 2020; and

       6.     Counsel may file any written sentencing memorandum or

 statements     and   motions   for    departure    from   the    Sentencing

 Guidelines, including the factual basis for the same, on or before

 January 4, 2021.

       The magistrate judge remanded Smith to the custody of the

 United States Marshals Service.

       The Court will conduct the Sentencing Hearing for Smith on

 Friday, January 25, 2021, at 10:00 A.M., at the Clarksburg, West

 Virginia point of holding court.          If counsel anticipates having

 multiple witnesses or an otherwise lengthy sentencing hearing,

 please notify the Judge’s chamber staff so that an adequate amount

 of time can be scheduled.

       It is so ORDERED.




                                       4
Case 1:20-cr-00010-TSK-MJA Document 53 Filed 09/03/20 Page 5 of 5 PageID #: 112



 USA v. SMITH                                                     1:20-cr-10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 52],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: September 3, 2020


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
